Citation Nr: 0023090	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 and Supp. 2000).  

3.  Basic eligibility for Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He was a prisoner of war of the German government from 
August 1943 to May 1945.  He died on October [redacted], 1994.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the 
appellant seeking entitlement to dependency and indemnity 
compensation benefits and to basic eligibility for Chapter 35 
Dependents' Educational Assistance.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  While 
VA does not have a duty to assist a claimant until a well-
grounded claim has been presented, it does have a duty to 
develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 1991); 
38 C.F.R. § 3.159(a)  (1999).  This includes obtaining any 
pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 C.F.R. § 3.159(b), (c)  (1999).  The duty to 
develop the record also includes attempting to obtain VA 
medical records that the claimant has indicated are 
available.  Id.; see also VBA Letter 20-99-60  (August 30, 
1999) (stating that VA medical records are to be requested in 
all cases).

In this case, the Board finds that VA's initial duty to 
obtain VA medical records has not been satisfied.  In the 
appellant's March 1998 application for VA compensation 
benefits, she requested that the RO obtain medical records 
pertaining to the veteran from the VA Medical Center in 
Tampa, Florida.  Later, in a June 1998 letter, she informed 
the RO that the veteran had been treated for lung cancer, one 
of the causes of his death, at the Orlando Veterans' Clinic 
from December 1992 to September 1994.  Again, she requested 
that VA attempt to obtain such records.  The claims file 
contains no evidence of any such attempt by the RO.

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Board makes no determination as to whether or not this 
claim is well grounded.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain all 
available VA medical records pertaining 
to the veteran from the VA Medical Center 
in Tampa, Florida, and from the Orlando 
VA Outpatient Clinic.  Copies of all 
correspondence and records obtained (not 
already of record) should be added to the 
claims folder.

2.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to 
dependency and indemnity compensation 
benefits and to basic eligibility for 
Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38, United 
States Code.

3.  If any action remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision(s) reached.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




